               Case 20-10343-LSS       Doc 3290      Filed 05/06/21     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELAWARE


 In re:                                            Chapter 11

 BOY SCOUTS OF AMERICA AND                         Case No. 20-10343 (LSS)
 DELAWARE BSA, LLC,
                                                   (Jointly Administered)
                Debtors.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Ashley L. Vaughn of Dumas & Vaughn, LLC to represent abuse victims in the
above-captioned cases.
Dated: April 6, 2021                                 /s/ David M. Klauder
                                                     David M. Klauder, Esq.
                                                     Bielli & Klauder, LLC
                                                     1204 N. King Street
                                                     Wilmington, DE 19801
                                                     Telephone: (302) 803-4600
                                                     Email: dklauder@bk-legal.com

           CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Oregon and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparations
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with Standing Order for the District Court Fund revised 8/31/16. I further certify that the
annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                                     /s/ Ashley L. Vaughn
                                                     Dumas & Vaughn, LLC
                                                     3835 NE Hancock Street, Suite GLB
                                                     Portland, OR 97212
                                                     Telephone: (503) 616-5007
                                                     Email: ashley@dumasandvaughn.com

                               ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

      Dated: May 6th, 2021                          LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
